DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 3, 4, 22 and 23 are cancelled.  Claims 1, 2, 7, 18, 19, 20, and 21 are newly amended.  Claims 1, 2, 5-21 are pending in this application and are examined in this Office Action.
Applicants’ amendments to the claims necessitated the new grounds of rejection and this Office Action is made Final.  Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.

Status of Objections/Rejections
The objection to claim 18 is withdrawn in view of the amendment to the claim correcting the spelling of  Pifithrin-u. 

1.	The rejection of claims 1, 2, 3, 5, 6, 8, 9, 12, 13, 22, 23 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Woods al (US20130171110) (Woods) is withdrawn in view of the amendments to the claims. 

2.	The rejection of claims 7 and 21 under 35 U.S.C. 103 as being unpatentable over Woods as applied to claims 1, 2, 3, 5, 6, 8, 9, 12, 13, 22, 23 above, and further in view of Cipolleschi et al (“The Role of Hypoxia in the Maintenance of Hematopoietic Stem Cells,” Blood, Vol82, No 7 (October 1, 1993: pp 2031 -2037) (Cipolleschi) is withdrawn in view of the amendments to the claims.

3.	The rejection of claims 11 and 18 under 35 U.S.C. 103 as being unpatentable over Woods as applied to claims 1, 2, 3, 5, 6, 8, 9, 12, 13, 22, 23 above, and further in view of Nijboer et al (“Targeting the p53 Pathway to Protect the Neonatal Ischemic Brain, Ann Neurol 2011; 70:255-264) (Nijboer) is withdrawn in view of the amendments to the claims.

4.	The rejection of claims 14, 15, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Woods as applied to claims 1, 2, 3, 5, 6, 8, 9, 12, 13, 22, 23 above, and further in view of Wang et al (“Calpain inhibitor attenuates ER stress-induced apoptosis in injured spinal cord after bone mesenchymal stem cells transplantation,” Neurochemistry International 97: 15-25 (July 2016) (Wang) is withdrawn in view of the amendments to the claims.

5.	The rejection of claims 10 under 35 U.S.C. 103 as being unpatentable over Woods as applied to claims 1, 2, 3, 5, 6, 8, 9, 12, 13, 22, 23 above, and further in view of Lith et al (“Engineering biodegradable polyester elastomers with antioxidant properties to attenuate oxidative stress in tissue,” Biomaterials. 2014 September; 35(28): 8113-8122) (Lith) is withdrawn in view of the amendments to the claims.

6.	The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Woods as applied to claims 1, 2, 3, 5, 6, 8, 9, 12, 13, 22, 23 above, and further in view of Prigione et al (“The Senescence-Related Mitochondrial/Oxidative Stress Pathway is Repressed in Human Induced Pluripotent Stem Cells,” STEM CELLS 2010:28:721-733) (Prigione) is withdrawn in view of the amendments to the claims.

New Grounds of Rejection 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim interpretation claims 1 and 2: the claimed endothelial cell encompasses a variety of endothelial cells such as somatic cells and hemogenic endothelial cells. 

1.	Claims 1, 2, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Ahlfors et al (US 2014/0038291) (Ahlfors). 

Ahlfors discloses dedifferentiation of human somatic cells [0028] such as endothelial cells [0095] into hematopoietic stem-like cells [0027], [0096].  Ahlfors discloses culturing the endothelial cells under conditions comprising addition of reprogramming factors for generation of hematopoietic stem-like cells (CD34+) [0095] (table A, page 13) (Table B).  Because Ahlfors discloses the hematopoietic stem-like cells express CD34 [0095] , the Ahlfors cells are considered to be the claimed “hematopoietic stem cells (HSC).”
 Ahlfors discloses [120] culturing under conditions favoring growth of a desired cell type and/or favoring transformation towards a desired cell type.  Ahlfors discloses [0120]  the conditions supporting growth or transformation when referring to a desired cell type includes O2 tension and factors and compounds such as growth factors and cytokines.
	Ahlfors discloses growing cells (the claimed endothelial cells) in an environment the desired different cell type (the claimed hematopoietic stem cell) would be normally be exposed to in vivo such as the proper low oxygen environment [0150] (claim 7), the first of the claimed “culturing said endothelial cell under conditions that lead to said transition of said endothelial cell into an HSC while carrying out two or more of the following;”
	 “reducing the available oxygen in a medium surrounding the endothelial cell”. 

 	Ahlfors further discloses reprogramming factors for the desired cell type (the claimed hematopoietic stem cell) include culture in ascorbic acid (the claimed “antioxidant”), the second of the claimed “culturing said endothelial cell under conditions that lead to said transition of said endothelial cell into an HSC while carrying out two or more of the following;” 
	“treating the endothelial cell with an antioxidant.” (claim 8).
	Ahlfors therefore meets the claim element of “or more than 1” in claim 1 and the claim element of “at least one” in claim  2. 
	 Ahlfors differ from the claims in that the document fails to disclose that culturing in the presence of reduced oxygen and in the presence of an antioxidant mediates cellular stress during transition of an endothelial cell to a hematopoietic stem cell.  	However, Ahlfors discloses the same method as claimed method and therefore culture in the presence of low oxygen and an anti-oxidant meet the claimed “a method of mediating cellular stress during transition of an endothelial cell into a hematopoietic stem cell.” 

	2.	Claims 5, 6,  9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlfors et al (US 2014/0038291) (Ahlfors) as applied to claims 1, 2, 7 and 8 above and further in view Woods et al (US 20130171110) (Woods) (cited in prior Office Action).  The teachings of Ahlfors above are incorporated herein in their entirety.

	Ahlfors differs from the claims in that the document fails to disclose the method of reducing cellular stress comprises treating the cells with a cAMP activator.  However, Woods cures the deficiency.
	Woods discloses differentiation medium comprising components such as cAMP activating agents which protect against stress from reactive oxygen species (ROS) [0075] (the claimed “cellular stress”), which is utilized for culturing cells during transition of one cell type to another.  Woods discloses the culture medium can comprise a cAMP signaling activator such as forskolin, thereby disclosing the claimed “activating a cellular pathway that reduces the concentration of intracellular reactive oxygen species” which comprises treating the cells with a cAMP signaling activator.”
	Woods also discloses in figure 1 and [0031] use of DEAB which promotes differentiation toward aortic endothelium (hemogenic endothelium) (the claimed endothelial cells) which gives rise to the claimed HSC. Woods discloses that the methods ensure the cell is exposed to a differentiation medium for a time and under conditions sufficient to generate a hematopoietic stem cell [0012]. 
	Because Woods discloses culture of cells under conditions comprising a cAMP activator, Woods teaches a method of mediating cellular stress in a cell during transition of an endothelial cell into an HSC cell.  
	Regarding claims 5 and 6, Woods discloses [0081] the medium can comprise a cAMP signaling activator such as forskolin (claim 6), thereby disclosing the claimed “activating a cellular pathway that reduces the concentration of intracellular reactive oxygen species comprises treating the cells with a cAMP signaling activator” (claims 5 and 6).
	Regarding claim 9, Woods discloses the antioxidant can be glutathione [0011], NAC [0078], ascorbic acid [0079]. Woods discloses the ascorbic acid concentration can be present at a concentration of from about 0.5 to about 5,000 ng/mL, a range encompassing the claimed range of 0.011 mg(11 ng/ml) to 0.55 mg (550 ng/ml) (claim 9).
	Regarding claims 12 and 13, Woods discloses culturing the cells undergoing transition to another cell type and that the media can comprise [0011] a p38 MAPK inhibitor (the claimed “inhibiting the cellular stress response pathway comprises inhibiting p38 mediated senescence”) (claim 12) which is preferably LY2228820 [0011] (claim 13). Woods discloses [0074] that LY2228820 reduces cellular damage and stress and results in an increase of the most primitive fraction of blood cells and is included in the differentiation medium at a concentration 1 to about 10,000 nM, a range encompassing the claimed range of 20 to 500 nM (claim 13).
	It would have been obvious to one of ordinary skill to modify the Ahlfors method by treating the endothelial cells with a cAMP activator as suggested by Woods in view of the teachings of Woods that the methods are sufficient to generate hematopoietic stem cells [0012]. 
	One of ordinary skill would have had a reasonable expectation of success in treating the endothelial cells with a cAMP activator and reducing stress as suggested by Woods in view of the teachings of Woods that the method ensures the cell is exposed to a differentiation medium for a time and under conditions sufficient to generate a hematopoietic stem cell [0012].
	One of ordinary skill would have been motivated to treat the endothelial cells with a cAMP activator in order to decrease or prevent damage to both the endothelial cells and the hematopoietic stem cells in view of the teachings of Woods that the ability to generate hematopoietic stem cells from a patient would enable generation of an unlimited supply of transplantable cells for therapeutic purposes [0006].

	3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlfors as applied to claims 1, 2, 7 above, and further in view of Lith et al (“Engineering biodegradable polyester elastomers with antioxidant properties to attenuate oxidative stress in tissue,” Biomaterials. 2014 September ; 35(28): 8113-8122) (Lith). The teachings of Ahlfors above are incorporated herein in their entirety.

	Ahlfors differs from the claims in that the document fails to disclose utilization of citric acid as an antioxidant. However, Lith cures the deficiency.

	Lith discloses a citric acid based biodegradable elastomer with native intrinsic antioxidant properties (Abstract). Lith discloses a poly(1,8-octanediol-co-citrate-co- ascorbate) (POCA), a citric-acid based biodegradable elastomer with native, intrinsic antioxidant properties. Lith discloses POCA reduced reactive oxygen species generation in cells after an oxidative challenge and protected cells from oxidative stress- induced cell death and that importantly, POCA antioxidant properties remained present upon degradation. 
	Regarding claim 10 and the concentration of citric acid, the amount to use is considered to be a routine optimization by one of ordinary skill in the art and ascertainable through routine trial and error. Further, Applicant's specification identifies citric acid as a known antioxidant.

	It would have been obvious to one of ordinary skill to modify the method of mediating cellular stress of Ahlfors by inclusion of an antioxidant such as citric acid/ascorbic polymer in the culture medium as taught by Lith in view of the teachings of Lith that a biodegradable, intrinsically antioxidant polymer may be useful where oxidative stress is a concern (Abstract).
	One of ordinary skill would have had a reasonable expectation of success in mediating cellular stress using POCA in view of the teachings of Lith that POCA reduced reactive oxygen species generation in cells after an oxidative challenge and protected cells from oxidative stress-induced cell death.
	One of ordinary skill would have been motivated to use an antioxidant such as citric acid/ascorbic polymer in the culture medium as taught by Lith in view of the teachings of Lith that a biodegradable, intrinsically antioxidant polymer may be useful where oxidative stress is a concern (Abstract).

	4.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlfors as applied to claims 1, 2, and 7 above, and further in view of Nijboer et al (“Targeting the p53 Pathway to Protect the Neonatal Ischemic Brain, Ann Neurol 2011; 70:255-264) (Nijboer). The teachings of Ahlfors above are incorporated herein in their entirety.

	Ahlfors differs from the claims in that the document fails to disclose inhibiting the cellular stress response pathway by inhibiting mitochondrial p53 mediated apoptosis. However, Nijboer cures the deficiency.
	Nijboer discloses Pifithrin-u (claim 18) and that it is an inhibitor of mitochondria p53 association (Abstract) (the claimed “mitochondrial p53 mediated apoptosis”). Nijboer discloses that PFT-u treatment was associated with strong inhibition of apoptotic pathways and reduced oxidative stress (Abstract).
	It would have been obvious to one of ordinary skill to modify the method of mediating cellular stress of Ahlfors by including (Pifithrin-u, claim 18) an inhibitor of mitochondrial p53 mediated apoptosis (claim 11) in the culture media as suggested by Nijboer in order to prevent cell death and inhibit a cellular stress response so as to ultimately facilitate transition of a cell (the claimed endothelial cells) into another cell type (the claimed “hematopoietic stem cell”).  
	One of ordinary skill would have had a reasonable expectation of success of modifying the Ahlfors method of reducing stress by adding Pifithrin-u as suggested by Nijboer in view of the teachings of Nijboer that inhibition of p53 resulted in cellular protection and prevented/reduced apoptosis.
	One or ordinary skill would have been motivated to include Pifithrin-u in the culture media in order to decrease or prevent the apoptosis of hematopoetic stem cells.

	5.	Claim 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlfors as applied to claims 1, 2, 7 above, and further in view of Wang et al (“Calpain inhibitor attenuates ER stress-induced apoptosis in injured spinal cord after bone mesenchymal stem cells transplantation,” Neurochemistry International 97: 15-25 (July 2016) (Wang). The teachings of Ahlfors above are incorporated herein in their entirety.
	Ahlfors differs from the claims in that the document fails to disclose addition of a calpain inhibitor. However, Wang cures the deficiency.
	Wang discloses a calpain inhibitor (MDL 28170, claim 20) and that MDL28170 rescues bone marrow stem cells by inhibiting the ER stress induced apoptosis (highlights) (the claimed “wherein inhibiting the cellular stress response pathway comprises inhibiting endoplasmic reticulum stress;” claim 14); (the claimed “wherein inhibiting the cellular stress response pathway comprises inhibiting non-mitochondrial calpain mediated stress” (claim 15); and the claimed “ wherein inhibiting the cellular stress response pathway comprises inhibiting non-mitochondrial calpain mediated apoptosis of the cell;” claim 19).
	Regarding claim 20, Wang discloses utilization of 10 uM calpain (page 16, right column, fifth paragraph), a value falling within the claimed range of about 0.5 -25uM.
	It would have been obvious to one of ordinary skill to modify the method of mediating cellular stress of Ahlfors by inclusion of a calpain inhibitor in the culture media as suggested by Wang in order to inhibit the endoplasmic reticulum stress and inhibit apoptosis of stem cells as taught by Wang.
	 One of ordinary skill would have had a reasonable expectation of success in inhibiting cellular stress in view of the teachings of Wang, disclosing that MDL 28170 enhanced the survival of bone marrow stem cells (page 17, results).
	One of ordinary skill would have been motivated to inhibit cellular stress in order to inhibit apoptosis of  hematopoietic stem cells.

	6.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlfors as applied to claims 1, 2, 7  above, and further in view of Kettle et al (“Mechanism of inactivation of myeloperoxidase by 4-aminobenzoic acid hydrazide,” Biochem. J. (1997) 321, 503-508) (Kettle). The teachings of Ahlfors above are incorporated herein in their entirety.

	Ahlfors differs from the claims in that the document fails to disclose inhibiting the innate immune response by inhibiting myeloperoxidase production with a myelo- peroxidase inhibitor. However, Kettle cures the deficiency.
 
	Kettle discloses neutrophils generate a powerful oxidant (hypochlorous acid) which contributed to oxidative damage (Abstract). Kettle discloses 4-ABAH (claim 17) is an inhibitor of myeloperoxidase (Abstract) (the claimed “wherein inhibiting the innate immune response comprises inhibiting myeloperoxidase production with a myeloperoxidase inhibitor”) (claim 16).
	Regarding the claimed concentration of 100 uM (claim 17) , Kettle discloses utilization of 50 uM 4-ABAH (Results). It would have been obvious to one of ordinary skill to utilize that amount of 4-ABAH which inhibited myeloperoxidase activity in a particular culture system. The choice of the amount to use is considered to be within the purview of one of ordinary skill in the art and would be dependent upon the cell type and culture conditions, lacking evidence to the contrary.
	It would have been obvious to one of ordinary skill to modify the method of mediating cellular stress of Ahlfors by including a myeloperoxidase production induction (4-ABAH) inhibitor in the culture medium as taught by Kettle in order to reduce or prevent oxidative damage as taught by Kettle in order to mediate cellular stress. 
	One of ordinary skill would have had a reasonable expectation of success in mediating the cellular stress in view of the teachings of Kettle that 4-ABAH irreversibly inactivated myeloperoxidase, a cause of cellular stress as taught by Kettle.
	One or ordinary skill would have been motivated to include an inhibitor of myeloperoxidase in the culture media in order to decrease or prevent oxidative damage to hematopoetic stem cells.

	7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlfors as applied to claims 1, 2, 7, 8  above, and further in view of Cipolleschi et al (“The Role of Hypoxia in the Maintenance of Hematopoietic Stem Cells,” Blood, Vol82, No 7 (October 1, 1993: pp 2031 -2037) (Cipolleschi). The teachings of Ahlfors above are incorporated herein in their entirety.

	From above, Ahlfors discloses growing cells (the claimed endothelial cells) in an environment the desired different cell type (the claimed hematopoietic stem cell) would be normally be exposed to in vivo such as the proper low oxygen environment [0150].

	Ahlfors differs from the claims in that the document fails to disclose culture by reducing the available oxygen for an endothelial cell comprises reducing the amount of oxygen in a culture system to about 4%. However, Cipolleschi cures the deficiency.

	Cipolleschi discloses culture of hematopoietic stem cells at various oxygen concentrations ranging from 0% to 18% (air) (abstract). Cipolleschi discloses (page 2031, left column, second paragraph) the deeply hypoxic areas of bone marrow appear to be particularly suitable for the long-term maintenance of stem cells, (the claimed “hematopoietic stem cells”)  whereas the better oxygenated areas would allow proliferation of more differentiated progenitors. 
	Cipolleschi discloses (page 2031, right column, second paragraph) that oxygen tension is a critical factor for bone marrow cell (BMC) expansion in vitro and that the different types of hematopoietic progenitors display a varying degree of sensitivity to hypoxia. Cipolleschi discloses (page 2031, right column, second paragraph) the lower this sensitivity, the higher the hierarchical level of the progenitor, so that incubation in severe hypoxia leads to a substantial concentration of some types of progenitors within the population and selectively preserves progenitors of the highest hierarchical level.
	Cipolleschi discloses the total number of cells increased in direct proportion to increasing oxygen concentration (see, figure 1). Further, Cipolleschi discloses the oxygen concentration varied from 0 to 18%. Cipolleschi discloses culture at 4% oxygen (figure 1) (the claimed “about 4%;” claim 21) and that no cell increase was seen at 3% oxygen and that cell loss occurred at lower concentrations (page 2032, right column, Results), thereby disclosing the claimed “wherein reducing the available oxygen for a cell comprises reducing the amount of oxygen in a culture system to about 4%” (claim 21) and (the claimed “wherein the available oxygen in a medium surrounding the cell comprises placing the cell in an hypoxic environment,” also, claim 7).

	Cipolleschi further discloses (page 2035, left column, Discussion) that hypoxic culture conditions clearly selected for certain types of hematopoietic progenitors in BMC cultures, as compared with aerobic cultures. Cipolleschi discloses that culture in low oxygen conditions slowed down cell proliferation and differentiation and that increased oxygen increased the development of actively cycling committed progenitors such as CFU-NM (page 2035, bridging paragraph) there by disclosing the claimed “culturing said cells under conditions that lead to said transition of said cell.”

	It would have been obvious to one of ordinary skill to modify the method of mediating cellular stress of Ahlfors by culturing the endothelial cells under conditions having reduced oxygen availability around the cell as taught by Cipolleschi in view of the teachings of Cipolleschi that desired types of progenitor cells can be obtained and the transition of the cells to another cell type can be controlled and the teachings of Ahlfors disclosing growing cells (the claimed endothelial cells) in an environment the desired different cell type (the claimed hematopoietic stem cell) would be normally be exposed to in vivo such as the proper low oxygen environment [0150].
	One of ordinary skill would have had a reasonable expectation of success in mediating cellular stress during cell transitions in view of the teachings of Cipolleschi, disclosing that culture in low oxygen conditions slowed down cell proliferation and differentiation.
	 One of ordinary skill would have been motivated to culture endothelial cell in 4% oxygen environment in view of the teachings of Cipolleschi that culture in low oxygen resulted in preservation of progenitors at the highest hierarchical level (the claimed hematopoietic stem cell).
 
Response to Arguments
	Applicant’s arguments, filed 03/09/2022, have been considered but not found persuasive.  

	1.	Applicants argue
However, none of the additional references cited in combination with Woods et al. provide any basis for the presently claimed methods of transitioning an endothelial cell into a hematopoietic stem cell (HSC). Therefore, the person having ordinary skill in the art could not have developed the presently claimed methods on the basis of the cited references.

	In reply, Woods is now cited above for the teachings disclosing transition of endothelial cells to hematopoietic stem cells as discussed above. Applicant’s arguments are therefore moot.


2.	Applicants argue  

 However, as noted above, claim 1 is amended to be directed to a method of mediating cellular stress during transition of an endothelial cell into a hematopoietic stem cell (HSC). Woods et al. is directed to differentiating hematopoietic stem cells into blood cells and does not provide any basis for differentiating endothelial cells into HSCs. Cipolleschi was cited as teaching the culture of HSCs under hypoxic conditions to select for certain types of hematopoietic progenitors, but the reference provides no basis for the presently claimed method of transitioning an endothelial cell into a hematopoietic stem cell (HSC). Therefore, the presently claimed subject matter is not prima facie obvious over the combined teachings of Woods et al. and Cipolleschi i and the Applicant respectfully requests that the rejection be withdrawn.


	In reply, Woods is cited now above for the teachings disclosing transition of endothelial cells to hematopoietic stem cells as discussed above. Applicant’s arguments are therefore moot.  Further, Cipolleschi remains of record because Cipolleschi teaches the culture of HSCs under hypoxic conditions and therefore culture of hematopoietic stem cell.  Applicant’s claim 1 is directed to a culture method during transition of one cell type (an endothelial cell) to another cell type (a hematopoietic stem cell).  Based on the claim language both types of cells would be together in the same culture conditions and Ahlfors teaches culture during transition from one cell type to another. Therefore, Cipolleschi remains appropriately applied because the Cipolleschi culture conditions apply to HSCs even if other cell types are present.

	3.	Applicants argue 
However, none of the additional references cited in combination with Woods et al. provide any basis for the presently claimed methods of transitioning an endothelial cell into a hematopoietic stem cell (HSC). Therefore, the person having ordinary skill in the art could not have developed the presently claimed methods on the basis of the cited references. Accordingly, the claims are nonobvious and the Applicant respectfully requests that the rejections be withdrawn.

	In reply, applicant’s arguments are moot in view of the new grounds of rejection set forth above necessitated by the amendments to the claims.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632